UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l):o Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): o Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 29 October, 2010 29 October, 2010 The Manager Companies Australian Securities Exchange 20 Bridge Street SYDNEYNSW2000 Dear Sir Novogen Annual General Meeting 2010 1. Results of Meeting In accordance with Listing Rule 3.12.2 and 251 AA of the Corporations Act, details of Annual Meeting resolutions and proxies received in respect of each resolution are set out in the tables below. Resolution details are as follows: 2) Adopt Remuneration Report for year ended 30 June, 2010 The instructions given to validly appointed proxies in respect of the resolution were as follows: For Against Abstain Proxy's discretion The motion was carried on a show of hands 3) To re-elect Mr William D Rueckert as a Director The instructions given to validly appointed proxies in respect of the resolution were as follows: For Against Abstain Proxy's discretion The motion was carried on a show of hands 4) To re-elect Mr Josiah T Austin as a Director The instructions given to validly appointed proxies in respect of the resolution were as follows: For Against Abstain Proxy's discretion The motion was carried on a show of hands 5) To re-elect Mr Peter R White as a Director The instructions given to validly appointed proxies in respect of the resolution were as follows: For Against Abstain Proxy's discretion The motion was carried on a show of hands 6) To re-elect Mr Ross C Youngman as a Director The instructions given to validly appointed proxies in respect of the resolution were as follows: For Against Abstain Proxy's discretion The motion was carried on a show of hands Yours faithfully /s/ Ron Erratt Company Secretary
